892 F.2d 1047
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Phillip TUCKER, Petitioner-Appellant,v.William PERRILL, Warden, FCI, United States ParoleCommission, Respondent-Appellee.
No. 88-15424.
United States Court of Appeals, Ninth Circuit.
Submitted July 25, 1989.*Decided Dec. 14, 1989.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Tucker appeals dismissal of his 28 U.S.C. § 2241 habeas corpus petition.   He argues that application of the United States Parole Commission guidelines, that were not in effect at the time appellant committed various institutional rule infractions, to adjust his parole date violated the ex facto clause, U.S. Const. art.  I, Section 9, cl. 3.   Guidelines of the United States Parole Commission are merely procedural guideposts, and thus are not laws within the meaning of the ex post facto clause.   Rifai v. United States Parole Comm'n, 586 F.2d 695 (9th Cir.1978).   The petition was properly dismissed.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3